Exhibit 12(c)1 GEORGIA POWER COMPANY Computation of ratio of earnings to fixed charges for the five years ended December 31, 2010 and the year to date September 30, 2011 Nine Months Ended Year ended December 31, September 30, Millions of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Distributed income of equity investees 6 2 4 0 3 6 Interest expense, net of amounts capitalized Interest component of rental expense 11 10 17 22 43 45 AFUDC - Debt funds 12 29 40 40 54 26 Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 87 66 22 13 13 9 Interest on interim obligations 0 9 3 1 0 0 Amort of debt disc, premium and expense, net 17 18 20 20 21 17 Other interest charges 10 11 16 20 19 Interest component of rental expense 11 10 18 22 42 45 Fixed charges as defined $ RATIO OF EARNINGS TO FIXED CHARGES
